    Case: 1:20-cv-00567 Document #: 39 Filed: 08/04/20 Page 1 of 6 PageID #:213




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 SEAN HEALY,                                                     )
                                                                 )
                                              Plaintiff,         )    20 C 567
                                                                 )
                              vs.                                )    Judge Gary Feinerman
                                                                 )
 MODERNE CAPITAL, LLC,                                           )
                                                                 )
                                           Defendant.            )

                               MEMORANDUM OPINION AND ORDER

       Sean Healy brings this diversity suit against his former employer, Moderne Capital, LLC,

alleging violations of Illinois law. Docs. 2, 12. Moderne moves under Civil Rule 12(b)(6) to

dismiss the complaint. Doc. 19. The motion is granted in part and denied in part, and Healy will

be given an opportunity to replead.

                                             Background

       In resolving Moderne’s Rule 12(b)(6) motion, the court assumes the truth of the operative

complaint’s well-pleaded factual allegations, though not its legal conclusions. See Zahn v. N.

Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider

“documents attached to the complaint, documents that are critical to the complaint and referred

to in it, and information that is subject to proper judicial notice,” along with additional facts set

forth in Healy’s brief opposing dismissal, so long as those additional facts “are consistent with

the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013)

(internal quotation marks omitted). The facts are set forth as favorably to Healy as those

materials allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the

facts at the pleading stage, the court does not vouch for their accuracy. See Goldberg v. United

States, 881 F.3d 529, 531 (7th Cir. 2018).


                                                   1
    Case: 1:20-cv-00567 Document #: 39 Filed: 08/04/20 Page 2 of 6 PageID #:214




       While employed by Home Depot in North Carolina, Healy was contacted by his Harvard

Business School classmate, Lindsay Hyde, asking if he would be interested in a venture capital

role at Moderne. Doc. 2 at ¶¶ 1-2. After phone interviews with Moderne managing partners

Liza Benson and Constance Freedman, Healy flew to Chicago for an interview. Id. at ¶¶ 3-5.

On June 7, 2019, Moderne offered Healy a job. Id. at ¶ 6. The offer provided that his

employment would be “on an at-will basis”—that is, it was “not guaranteed for any period or on

any particular terms,” and he or Moderne could “terminate [his] employment at any time, with or

without cause and with or without prior notice.” Id. at p. 27.

       Healy had reservations about joining Moderne due to the personal and professional risks

posed by leaving Home Depot and moving to Chicago. Id. at ¶¶ 7-8. In a phone call on June 9,

2019, Healy discussed those concerns with Benson, who responded that joining Moderne would

“open doors for [him] in the venture space and … prove to be long-lasting.” Id. at ¶¶ 7, 76. On

June 10, 2019, Healy had a phone call with Freedman and expressed concerns about the career

risks of accepting Moderne’s offer. Id. at ¶¶ 8-9. Freedman assured Healy that joining Moderne

would be a safe bet, and the two reached a verbal agreement that Healy’s move from North

Carolina to Chicago would be postponed for a year. Id. at ¶¶ 8-9, 79.

       Healy consulted “SEC Form D filings and ascertained that [Moderne] had raised $42.7

million in total as of mid-2018.” Id. at ¶ 12. Freedman told Healy “that [Moderne] had in fact

‘soft-circled’ $40 to $50 million for [a] new fund[,] which was looking to raise $150 million.”

Id. at ¶¶ 65, 92, 98. In the venture capital field, “soft-circled” means that “investors had verbally

committed to investing” that amount. Id. at ¶¶ 65, 92. Freedman’s statement “convinced

[Healy] that he was joining a financially solid company with funding adequate to pay not only

his salary and benefits but also other company financial obligations.” Id. at ¶¶ 66-69. In fact,




                                                  2
     Case: 1:20-cv-00567 Document #: 39 Filed: 08/04/20 Page 3 of 6 PageID #:215




Freedman’s statement was false, as “only $2.5 million had been verbally committed,” id. at

¶¶ 65, 70, 92, and “the firm … was struggling financially and in need of raising money in order

to stay viable,” id. at ¶ 39. Freedman knew Moderne’s actual financial condition and

intentionally misrepresented it to Healy even though Moderne’s weak financials could

compromise its ability to pay Healy. Id. at ¶¶ 97-98.

        Healy accepted Moderne’s offer on June 10, 2019, provided two weeks’ notice to Home

Depot, and began working for Moderne. Id. at ¶¶ 14-16. In leaving Home Depot, Healy gave up

opportunities for professional advancement with that organization. Id. at ¶¶ 81-83. Healy would

not have accepted the position with Moderne had he known that Freedman’s representations

about its financial condition were false. Id. at ¶¶ 84, 95-96.

        Moderne terminated Healy for “lack of fit and unexpected costs” on October 10, 2019.

Id. at ¶ 33.

                                             Discussion

        The complaint sets forth three counts: (1) equitable estoppel, id. at ¶¶ 37-85; (2) fraud, id.

at ¶¶ 86-100; and (3) punitive damages, id. at ¶¶ 101-106. Healy agrees that the punitive

damages count should be dismissed, Doc. 25 at 13, but defends the other two.

I.      Equitable Estoppel Claim

        Moderne argues that Illinois law does not recognize equitable estoppel as a cause of

action. Doc. 20 at 1, 8-9. It is correct. See Matthews v. Chi. Transit Auth., 51 N.E.3d 753, 780

n.11 (Ill. 2016) (“Promissory estoppel is distinguished from equitable estoppel in that the former

allows a party to pursue a claim for damages based on breach of a gratuitous promise of future

conduct, and the latter is used as a defense to preclude a party from denying a representation of

past or existing fact.”); Newton Tractor Sales, Inc. v. Kubota Tractor Corp., 906 N.E.2d 520, 526

(Ill. 2009) (“[P]romissory estoppel has specifically been distinguished from equitable estoppel


                                                  3
    Case: 1:20-cv-00567 Document #: 39 Filed: 08/04/20 Page 4 of 6 PageID #:216




because the latter ‘is available only as a defense, while promissory estoppel can be used as the

basis of a cause of action for damages.’”) (quoting 28 Am. Jur. 2d Estoppel & Waiver § 35, at

465 (2000)).

       Rather than seek to recharacterize his claim, Healy doubles down on the proposition that

Illinois law recognizes equitable estoppel as a cause of action. Doc. 25 at 4-6. In support, Healy

cites Teamsters & Employers Welfare Trust of Illinois v. Gorman Brothers Ready Mix, 283 F.3d

877 (7th Cir. 2002), but that case holds only that equitable estoppel may be used to toll a statute

of limitations, and does not suggest that equitable estoppel is an independent cause of action. Id.

at 881-82. Healy’s equitable estoppel count accordingly is dismissed.

       B.      Fraud Claim

        “The elements of a claim of fraudulent misrepresentation in Illinois are: (1) [a] false

statement of material fact; (2) known or believed to be false by the party making it; (3) intent to

induce the other party to act; (4) action by the other party in reliance on the truth of the

statement; and (5) damage to the other party resulting from that reliance.” Wigod v. Wells Fargo

Bank, N.A., 673 F.3d 547, 569 (7th Cir. 2012) (alteration in original) (internal quotation marks

omitted). Healy alleges that Moderne misrepresented its financial condition by, among other

things, falsely telling him that investors had verbally committed to investing 40 to 50 million

dollars for a new fund. Doc. 2 at ¶¶ 65-70, 92, 98-99; Doc. 25 at 10-12. Healy further alleges

that Moderne knew that statement to be false, that it intended him to act on the statement, that he

relied on the statement, and that he suffered damage from his reliance. Doc. 2 at ¶¶ 70-72, 79-

86, 92-98, 100; Doc. 25 at 10-14.

       In seeking dismissal, Moderne contends that its statement that it had soft-circled 40 to 50

million dollars for a new fund is a statement of future conduct and thus not actionable. Doc. 20

at 11, 13; Doc. 30 at 4-5. In support, Moderne cites Van Pelt v. Bona-Dent, Inc., 2018 WL


                                                  4
    Case: 1:20-cv-00567 Document #: 39 Filed: 08/04/20 Page 5 of 6 PageID #:217




2238788 (N.D. Ill. May 16, 2018), where the court held that the defendant’s statement that the

plaintiff would have longevity in his position with the company was not actionable because it

was a statement of future intent and because the plaintiff had not alleged a scheme to defraud.

Id. at *5. Healy distinguishes Van Pelt on the ground that Moderne’s statement that it had soft-

circled 40 to 50 million dollars was a statement of present fact, not future conduct. Doc. 25 at

11-12. Healy is correct. Although Moderne’s statement concerned “the amount of money that

investors had verbally committed to make in a future fund, not what had actually been invested

at the time of the alleged statement,” Doc. 30 at 5-7, Healy’s allegation is that Moderne falsely

stated not that the investors would actually make those investments, but that the investors had

verbally committed to do so, which was a statement of present fact and not future conduct.

       Moderne next argues that Healy’s recognition that joining Moderne would be a “career

risk” and his sophistication as a Harvard Business School graduate undercut his claim that its

statements were material and that he was “duped” by them. Doc. 20 at 12; Doc. 30 at 5-6. That

argument fails because the court on a Rule 12(b)(6) motion must credit Healy’s allegations that

he relied on Moderne’s representations regarding its financial health in deciding to quit his Home

Depot job and accept Moderne’s offer. See Zahn, 815 F.3d at 1087.

       Finally, Moderne contends that any reliance Healy placed on its alleged

misrepresentations could not have harmed him because he was terminated for “unrelated

reasons.” Doc. 20 at 13-14. That contention fails. Healy alleges that he was terminated, at least

in part, because of how much his employment cost Moderne, which suggests the importance of

Moderne’s alleged misrepresentations regarding its financial health. Doc. 2 at ¶¶ 28, 33, 98.

Moreover, Healy alleges that Moderne’s misrepresentations caused him harm in that they led

him to leave his secure job at Home Depot, something he would not have done absent those




                                                 5
    Case: 1:20-cv-00567 Document #: 39 Filed: 08/04/20 Page 6 of 6 PageID #:218




misrepresentations. Id. at ¶¶ 80-84, 100. At the pleading stage, those allegations suffice to

allege reliance. See Johnson v. Waterfront Servs. Co., 909 N.E.2d 342, 349-51 (Ill. App. 2009)

(holding that the plaintiff’s fraud claim survived summary judgment where “a reasonable trier of

fact could find that defendants issued misrepresentations designed to induce [the] plaintiff to

change his employment”).

                                           Conclusion

       Moderne’s motion to dismiss is granted in part and denied in part. The punitive damages

count is dismissed, though without prejudice to Healy seeking punitive damages as a remedy on

another claim. What Healy has characterized as an equitable estoppel count is dismissed without

prejudice. See Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510,

519 (7th Cir. 2015) (“Ordinarily, … a plaintiff whose original complaint has been dismissed

under Rule 12(b)(6) should be given at least one opportunity to try to amend her complaint

before the entire action is dismissed.”). Healy has until August 25, 2020 to file an amended

complaint. If Healy does not file an amended complaint, his original complaint will be the

operative pleading, the dismissal of the equitable estoppel count will convert automatically to a

dismissal with prejudice, and Moderne shall answer the surviving portions of the original

complaint by September 11, 2020. If Healy files an amended complaint, Moderne will have until

September 11, 2020 to file a responsive pleading.



August 4, 2020                                       ____________________________________
                                                           United States District Judge




                                                 6
